United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-909
Issued: December 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 1, 2010 appellant filed a timely appeal from a February 1, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an employment-related disability from
August 7, 2004.
FACTUAL HISTORY
On July 10, 2002 appellant filed a Form CA-2a (notice of recurrence of disability and
claim for compensation) for the period commencing November 16, 2000. She indicated the date
of the original injury was March 18, 2000. She reported that she had initially returned to a lightduty job and then to full duty and on November 16, 2000 she had symptoms including leg
numbness. The claim was adjudicated as a new injury.

By letter dated June 10, 2005, the Office accepted the claim for aggravation of
lumbosacral sprain/strain. On October 20, 2005 appellant filed a claim for compensation (Form
CA-7) for the period November 16, 2000 to August 6, 2004. An employing establishment noted
that a notice of removal was issued February 17, 2004 for continuous absence from appellant’s
tour of duty. Effective October 5, 2004 appellant was removed from employment.
On March 31, 2006 the Office issued two compensation payments for the period
November 16, 2000 to December 31, 2001, and on April 7, 2006 a payment for the period
January 1, 2002 to August 6, 2004.
In a report dated November 1, 2004, Dr. John Hughes, a neurologist, reported appellant
had developed cervical pain about four months prior. He diagnosed lumbosacral mechanical
pain (discogenic) with left lumbosacral radiculopathy, cervical pain, occipital headaches, left
cervical radiculopathy, possible left carpal tunnel syndrome. Dr. Hughes stated appellant would
need a cervical MRI scan and “[t]his appears to be accident related as well.” He stated that in
terms of the lumbar pain, he did not think appellant was employable as a letter carrier.
In a report dated July 12, 2005, Dr. Louis Rose, an orthopedic surgeon, stated that
appellant had a low back injury on January 15, 1999, a reinjury on March 18, 2000 and another
injury on November 16, 2000. He provided results on examination and diagnosed lumbar
radiculopathy with probable herniated nucleus pulposus. Dr. Rose stated that appellant was
unable to work secondary to her injuries. By report dated November 2, 2007, he stated that she
was under treatment for her low back and had not yet been able to return to work at the
employing establishment.
On July 15, 2008 appellant filed a claim for compensation (Form CA-7) for the period
commencing August 7, 2004. The Office referred her for a second opinion examination by
Dr. Harvey Seigel, an orthopedic surgeon. In a report dated October 10, 2008, Dr. Seigel
provided a history, a detailed review of the medical evidence and results on examination. He
found no objective evidence for a diagnosis of a condition affecting the lower extremities.
Dr. Seigel noted nonphysiological responses to sensory testing, complete lack of atrophy in the
lower extremities and the lack of paraspinal muscle spasms. He stated that appellant was a
symptom magnifier. Dr. Seigel advised that she reached maximum medical improvement “years
ago” and there was no impairment.
In a report dated August 28, 2008, Dr. Olivera Pekovic, a rehabilitation specialist,
provided a history of an October 17, 2000 injury at work, and appellant had not worked since.
She diagnosed chronic low back, left lumbosacral radiculopathy.
By letter dated January 14, 2009, the Office advised appellant that employees entitled to
compensation benefits and Office of Personnel Management benefits must elect one of the plans.
Appellant elected benefits under the Act.
In a decision dated August 10, 2009, the Office denied the claim for wage-loss
compensation commencing August 7, 2004. It found that the medical evidence was insufficient
to establish the claimed period of disability.

2

Appellant requested a hearing before an Office hearing representative, which was held on
November 12, 2009. In a report dated September 22, 2009, Dr. Hughes diagnosed cervical
herniated disc with C7 radiculopathy, lumbar herniated disc with left L5 radiculopathy, and left
shoulder derangement.
By decision dated February 1, 2010, an Office hearing representative affirmed the
August 10, 2009 Office decision. The hearing representative found the medical evidence was
insufficient to establish the claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.4 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.5 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.6
To establish a causal relationship between the disability claimed and the employment
injury, an employee must submit rationalized medical evidence, based on a complete factual and
medical background, supporting such a causal relationship.7 Causal relationship is a medical
issue and the medical evidence required to establish a causal relationship is rationalized medical
1

5 U.S.C. §§ 8101-8193.

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Id.

6

Id.

7

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

3

evidence.8 The opinion of the physician must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship.9
ANALYSIS
Appellant filed a claim for wage-loss compensation from August 7, 2004. In this case,
however, none of the attending physicians of record provided a rationalized medical opinion on
disability causally related to the November 16, 2000 employment injury. In a November 1, 2004
report, Dr. Hughes did not provide a complete history of the employment injury. He noted
cervical symptoms, but a cervical condition was not accepted by the Office and he did not
provide a rationalized opinion on causal relationship between a diagnosed cervical condition and
the November 16, 2000 employment injury.10 Dr. Rose briefly referred to three injuries in a
July 12, 2005 report, without providing a complete history of the November 16, 2000
employment injury. He stated appellant was unable to work “secondary to her injuries” without
providing a rationalized medical opinion based on a complete and accurate background.
Appellant submitted continuing treatment reports, but these reports did not discuss an
employment-related disability commencing August 7, 2004. The Board notes the accepted
condition was an aggravation of lumbosacral sprain/strain. With respect to additional diagnoses
of record, including cervical and left shoulder conditions, there must be a rationalized medical
opinion on causal relationship with employment.11 In addition, Dr. Seigel found no objective
evidence of a continuing employment-related disability. In an October 8, 2008 report, he
provided a detailed report that did not support an employment-related disability for the period
claimed. The Board finds the medical evidence is not sufficient to establish an employmentrelated disability commencing August 7, 2004.
On appeal, appellant contends that it is the Office’s burden of proof to terminate
compensation, and cited Regina C. Burke.12 In Burke, the Office paid compensation through
August 31, 1990 and then terminated compensation based only on evidence that the claimant had
been dismissed for misconduct. The Board found that Office had the burden to establish that the
employment-related disability had ceased. The present case is factually distinguishable as
appellant was not in receipt of wage-loss compensation payments. In July 2008, she filed a
CA-7 for the period commencing August 7, 2004. The Office did not terminate benefits because
appellant was dismissed, but found the medical evidence was insufficient to establish the claimed
period of disability. It is appellant’s burden of proof to establish her disability for work for the
period claimed. Appellant also argues that the Office should have issued a pretermination notice,
8

Elizabeth Stanislaw, 49 ECAB 540 (1998).

9

Leslie C. Moore, 52 ECAB 132 (2000).

10

It is appellant’s burden of proof to establish a specific condition is causally related to the employment injury,
and the evidence required is rationalized medical opinion evidence. See, e.g., Gary M. DeLeo, 56 ECAB 656,
660 (2005).
11

Id.

12

43 ECAB 399 (1992).

4

citing Donna Schlenkrich.13 In Schlenkrich, the claimant was receiving wage-loss compensation
on the periodic rolls. It is well established a pretermination notice should be issued.14 In the
present case, appellant had received three payments in early 2006 covering the claimed period
November 16, 2000 to August 6, 2004. As noted, she had the burden to establish the claimed
period of wage loss and no pretermination notice was required.
CONCLUSION
The Board finds appellant did not meet her burden of proof to establish an employmentrelated disability commencing August 7, 2004.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2010 is affirmed.
Issued: December 1, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Docket No. 06-411 (issued April 12, 2006).

14

Office procedures state that pretermination notice is required where benefits are being paid on the periodic
rolls. Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.6(a) (March 1997).

5

